SECURITIES & EXCHANGE COMMISSION WASHINGTON, D.C. 20549 NOTICE OF EXEMPT SOLICITATION NAME OF REGISTRANT: Allegiant Travel Co. NAME OF PERSON RELYING ON EXEMPTION: Change to Win Investment Group ADDRESS OF PERSON RELYING ON EXEMPTION: 1treet, N.W., Suite 900, Washington, DC 20036 Written materials are submitted pursuant to Rule 14a-6(g)(1) promulgated under the Securities Exchange Act of 1934: July 8, 2015 Dear ITT Shareholder, We urge you to join us in voting against the re-election of directors Joanna T. Lau and Samuel L. Odle at ITT Educational Services ’ (NYSE: ESI) annual meeting on July 27, 2015. Ms. Lau and Mr. Odle are the only directors standing for re- election at this year’s annual meeting who have served prior to April, 2015. 1 These directors and the entire board have failed to properly oversee or demand accountability from ITT’s executives, and as a consequence have put shareholders at risk. As we describe below, the board’s failure to properly o versee the accounting decisions, internal controls, and regulatory compliance more broadly have resulted in multiple enforcement actions by both state and federal prosecutors and regulators, culminating in an accounting fraud suit filed by the Securities and Exchange Commission (“SEC”). 2 In response to the steady stream of bad news over the past year , ITT’s share price has fallen 75%, including nearly 40% over the past quarter. 3 Nevertheless, the board has failed to hold either executives or its own members accountable, and has instead: Retained its classified board structure, denying shareholders a vote on all board members, while also promoting former Audit Committee Chairman John E. Dean to Executive Chairman. Increased pay significantly for both CEO Kevin M. Modany and CFO Daniel M. Fitzpatrick, despite the company’s dramatic share price decline. Retained Modany and Fitzpatrick until August 2015, and for 18 months thereafter as consultants, despite clear evidence that each officer misle d the company’s shareholders, creditors, and independent auditor, as well as, potentially, the board itself. These failures speak specifically to the roles that Ms. Lau and Mr. Odle play on the board, with Ms. Lau having served on the Audit Committee since 2003, and Mr. Odle serving on the Compensation and Nominating and Governance Committees since 2006, and chairing the latter since 2012. 4 At this point shareholders have no option but to clearly signal to the board that such failures are unacceptable, by voting against the re-election of directors Lau and Odle. The CtW Investment Group works with union-sponsored pension funds sponsored by affiliates of Change to Win to enhance long-term shareholder value through active ownership. These funds have over $250 billion in assets under management and are substantial ITT shareholders. Audit Committee Oversight Fails to Ensure Proper Accounting Decisions, Effective Internal Controls, or Regulatory Compliance ITT’s deteriorating performance stems ultimately from a host of regulatory enforcement actions taken in response to credible allegations of compliance failures by the company. These actions include a lawsuit filed by the Consumer Financial Protection Bureau, numerous suits and investigations by state attorneys general, the decisions by the US Department of Education to place the company on heightened cash monitoring, and finally the filing of an accounting fraud suit by the SEC in May. 5 Moreover, the company was forced to delay the filing of its financial reports with the SEC as a result of multiple failures attributable to its internal audit function, including a disagreement with its former external auditor concerning the propriety of consolidating variable interest entities [“VIEs”] created in order to facilitate private lending to ITT students, and inadequate internal controls related to the accounting and reporting for these VIEs. 6 As described in ITT
